DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10-12, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillay et al. (US 2015/0291010).
Gillay et al. discloses a mounting system (14) for clips on a vehicle body panel comprising a first portion having a first mounting surface (20) with a first through opening (26) and a second portion having a second mounting surface (72) with a second through opening (76), as shown in Figure 6.  The first mounting surface (20) is orthogonal to the second mounting surface (72), as shown in Figure 6. The through holes can receive clips (68,102), as shown in Figure 2 and disclosed in paragraphs [0021] and [0038].  In reference to claims 2 and 11, the first and second portions are integrally formed, as shown in Figure 6.  In reference to claims 3, 12, and 19, the first and second mounting surfaces define substantially planar surfaces, as shown in Figure 6.  In reference to claims 8 and 16, the second portion includes the second mounting surface (72) and a bottom portion (74) extending from the second mounting surface (72), as shown in Figure 6.  In reference to claim 10, the first clip (102) retains a body panel, as disclosed in paragraph [0021].  The second clip (68) is capable of retaining electrical wiring.  The first and second clips are different, as shown in Figure 2.  In reference to claim 20, the second mounting surface (72) is substantially flush with a forward edge of the first portion (20), as shown in Figures 2 and 6.  
Allowable Subject Matter
Claims 4-7, 9, 13-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        July 14, 2022